EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bonnie Smith on 9/9/21.
The application has been amended as follows: 

In the claims:

1.	A motor vehicle door latch including at least one latch element, the at least one latch element configured for interaction with a respective locking bolt in a closed configuration of the at least one latch element for securing the motor vehicle door latch, and the at least one latch element configured to disengage from the respective locking bolt in an open configuration of the at least one latch element for releasing the motor vehicle door latch, the motor vehicle door latch comprising: 
a plastic base plate having a recess, 
a drive unit arranged in the recess, and 
a lever arrangement that is connected to the at least one latch element and the lever arrangement acted on by the drive unit for opening the at least one latch element, wherein the lever arrangement includes two or more levers mounted on the base plate along a common rotational axis, 
wherein the lever arrangement includes an actuating element connecting the two or more levers, the actuating element being connected to the at least one latch element, the actuating element being activated by the drive unit and/or manually to open the at least one latch element, and 
wherein the two or more levers are detachably connected to each other by a ratchet rotational connection configured to enable independent swiveling movement of the two or more levers relative to the base plate, the two or more levers also being axially secured along the common rotational axis by an individual attachment element that extends along the common rotational axis.

19.	A motor vehicle door latch including at least one latch element, the at least one latch element configured for interaction with a respective locking bolt in a closed configuration of the at least one latch element for securing the motor vehicle door latch, and the at least one latch element configured to disengage from the respective locking bolt in an open configuration of the at least one latch element for releasing the motor vehicle door latch, the motor vehicle door latch comprising: 
a plastic base plate having a recess, 
a drive unit arranged in the recess, and 
a lever arrangement that is connected to the at least one latch element and the lever arrangement acted on by the drive unit for opening the at least one latch element, wherein the lever arrangement includes two or more levers mounted on the base plate along a common rotational axis, 
wherein the two or more levers includes a triggering lever connected to the drive unit, the triggering lever having an opening arranged along the common rotational axis, an actuator element having a pin that protrudes from the actuator element and extends through the opening along the common rotational axis, and the two or more levers includes an operating lever configured for attachment to a handle, and 
wherein the two or more levers are detachably connected to each other by a ratchet rotational connection configured to enable independent swiveling movement ofPage 4 of 7Application No. 15/982,143 Docket No. KIEKPO289USthe two or more levers relative to the base plate, the two or more levers also being axially secured along the common rotational axis by an individual attachment element that extends along the common rotational axis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675